Citation Nr: 0211823	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-04 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for right wrist 
disability.

2 Entitlement to service connection for bilateral shin 
splints.

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for right elbow 
disability.

5. Entitlement to service connection pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1992 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 1999, a 
statement of the case was issued in January 2000, and a 
substantive appeal was received in March 2000.  

Although the issues of entitlement to service connection for 
sinusitis, right ankle disability and left ankle disability 
were also originally in appellate status, the benefits sought 
as to those claims were granted in full by rating decision in 
January 2001. 


FINDINGS OF FACT

1. The right wrist injury suffered during the veteran's 
active duty service was acute in nature and resolved 
without leaving residual disability. 

2. The bilateral shin splints noted during the veteran's 
active duty service were acute in nature and resolved 
without leaving residual disability.

3. The veteran does not currently suffer from hemorrhoids. 

4. The right elbow disorder noted during the veteran's active 
duty service was acute in nature and resolved without 
leaving residual disability.

5. The pseudofolliculitis barbae noted during the veteran's 
active duty service was acute in nature and resolved 
without leaving residual disability.. 


CONCLUSIONS OF LAW

1. Right wrist disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2. Bilateral shin splints were not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3. Hemorrhoids were not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

4. Right elbow disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

5. Pseudofolliculitis barbae was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to veterans under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a veteran who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board the veteran has 
been notified of the applicable laws and regulations, which 
set forth the criteria for entitlement to service connection.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, the 
April 2002 supplemental statement of the case set forth the 
pertinent provisions of VCAA.  Additionally, in an October 
2001 letter, the RO advised the veteran of the VCAA, 
including VA's duty to notify him about his claims, duty to 
assist him in obtaining evidence for his claims, the 
information received by the RO to date, information and 
evidence still needed from the veteran, and what he could do 
to help the RO obtain evidence for his claims.  The Board 
finds that the veteran has been informed not only of the 
types of evidence necessary to support his claim, but also of 
the types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 2002).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, and a VA examination report dated in 
April 1998.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 46,631 (Aug. 29, 2001).  No additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or the veteran's representative for further argument 
as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
report symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Right Wrist Disability

Service medical records show that the veteran received 
treatment for a right wrist injury in July 1995.  A splint 
was applied.  A clinical notation the next day referenced a 
small fracture of the carpal bone.  

In April 1998, while still in service, the veteran underwent 
a VA compensation examination, in part, to specifically 
determine whether the veteran had a right wrist disorder and 
if so, whether the veteran's right wrist disorder was related 
to his active duty service.  The April 1998 VA examiner noted 
that the veteran complained of discomfort in the right wrist 
when he is performing push-ups.  He did not complain of 
swelling and was otherwise fully functional.  Examination 
demonstrated that there was no induration, pain, swelling, or 
hyperthermia of the wrist at all.  It was asymptomatic and 
unremarkable otherwise.  The pulses were normal at the ulnar 
and radial levels.  The examiner opined that the veteran 
apparently had a past instance of a right wrist sprain, but 
was currently asymptomatic.  

In May 1998, the veteran underwent his discharge examination.  
He reported the fracture of the right wrist, but clinical 
examination of the upper extremities was normal and there 
were no clinical findings of any right wrist disorder at that 
time. 

Based on the evidence, the Board must conclude that the 
injury to the right wrist suffered in July 1995 was acute in 
nature and resolved without leaving any chronic disability.  
In the absence of proof of a present disability, there can be 
no valid claim for service connection.  An appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  In this case, the trained 
medical examiners who conducted examinations in April and May 
1998 found no clinical findings upon which to base a 
diagnosis of current chronic right wrist disability.  
Although the veteran reported symptoms that he perceives to 
be manifestations of a disability, the question of whether a 
chronic disability is present is one which requires skill in 
diagnosis, involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Bilateral Shin Splints 

Service medical records show that the veteran complained of 
and received treatment for a bilateral shin splints in May 
1996.

The examiner who conducted the VA examination in April 1998 
noted that the veteran complained that he experienced 
bilateral shin splints two years ago while he was running and 
rucksack marching.  The veteran stated that the first time he 
experienced bilateral shin splints was five years ago.  The 
veteran reported that he was currently asymptomatic relative 
to the shin splints.  Examination demonstrated no pain over 
the shin.  There is no induration, effusion, or hyperthermia.  
The examiner's diagnosis was remote history of bilateral shin 
splints. 

As with the right elbow claim, the Board also finds that the 
shin splints noted during service were acute and transitory 
in nature and did not result in any current chronic 
disability which can be service-connected.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).

Hemorrhoids

Service medical records show that in March 1998, while 
receiving treatment for unrelated disorders, the veteran 
indicated that he wished to document that he had occasional 
hemorrhoids.  It does not appear that an examination was 
conducted at that time in connection with this complaint, and 
service records otherwise do not appear to document any 
clinical treatment for hemorrhoids.  

At the April 1998 VA examination, the examiner noted that the 
veteran asserted that he had hemorrhoids for about four 
years.  The veteran stated that occasionally, his hemorrhoids 
would bleed, on the average of two times per month.  He 
treated this problem topically.  Examination demonstrated no 
evidence of active external hemorrhoids at that time.  The 
diagnosis was recurrent hemorrhoids, currently controlled. 

At the time of the May 1998 separation examination, the 
veteran reported that he had never had piles or rectal 
disease.  Clinical examination of the anus and rectum was 
normal at that time.

The Board recognizes that following his examination of the 
veteran, the April 1998 VA examiner opined that the veteran 
has recurrent hemorrhoids, but was currently controlled at 
this time.  However, the examiner apparently based his 
opinion solely on the history given by the veteran, as there 
was no evidence of hemorrhoids on physical examination or any 
clinical findings of hemorrhoids in the record.  A diagnosis 
made essentially on the basis of history is not evidence of a 
service-connected disease or injury.  Sanchez-Benitez v. 
West, 13 Vet.App. 282, 285 (1999).  There are no clinical 
findings of hemorrhoids to support such a diagnosis.  Without 
a showing of current disability, there is no basis for 
service connection.  

Should future evidence include a clinically supportable 
diagnosis of hemorrhoids, the veteran may always request that 
his claim be reopened. 

Right Elbow Disability

Service medical records show that the veteran fell on his 
right elbow in September 1992.  The initial assessment was 
contusion/abrasion/cellulitis.  Subsequent assessments 
reported during follow up visits that same month were 
bursitis and healing bursitis.  

At the April 1998 VA examination, the examiner noted that the 
veteran complained that in 1992, the veteran was mopping the 
floor and slipped and fell on his right elbow and that as a 
result he developed bursitis.  He complained that he still 
experienced discomfort in the elbow, if he leaned on it.  He 
believed that there may be calcification in it and that this 
is causing the discomfort.  Clinical examination demonstrated 
no pain in range of motion testing and no weakness in the 
elbow.  There was no evidence of bursitis or pain on 
palpation the bursa or the epicondyles.  There was also no 
evidence of effusion, induration, or hyperthermia.  The 
examiner's diagnosis was remote history of right elbow 
bursitis.

The May 1998 report of the veteran's separation examination 
notes no clinical findings of a right elbow disorder.  
Examination of the upper extremities was normal.

Based on the record, the Board must conclude that the 
preponderance of the evidence is against entitlement to 
service connection for right elbow disability.  The right 
elbow injury noted during service was apparently acute in 
nature.  There is no evidence of any resulting chronic 
disability.  Both the April and May 1998 medical examinations 
found no clinical findings of chronic right elbow disability.  
Without current chronic disability resulting from the 
inservice injury, there is no basis for service connection.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Pseudofolliculitis Barbae

Service medical records show that the veteran was treated for 
pseudofolliculitis barbae in the lower chin and neck area in 
October 1995.  

The April 1998 VA examiner noted that the veteran complained 
that he had the skin problem since 1992 when he started 
shaving.  The veteran stated that he had never been treated 
with antibiotics or any other medications.  The examiner 
noted that the pseudofolliculitis barbae he had in service 
appeared to be mild.  Examination demonstrated no evidence 
for a flare-up of pseudofolliculitis barbae at the present 
time.  The examiner's diagnosis was remote history of 
pseudofolliculitis barbae, currently absent. 

The May 1998 report of the veteran's separation examination 
does not reference any clinical findings of 
pseudofolliculitis barbae.  Clinical examination of the skin 
and face was normal at that time.

While the veteran was seen on one occasion during service for 
a skin rash in the chin and neck area which was diagnosed as 
pseudofolliculitis barbae, there is no evidence that he still 
suffers from this disorder.  In other words, based on the 
record, the Board must find that there is no current 
disability.  Trained medical professionals were unable to 
find clinical evidence of such disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Without a current chronic 
disorder, the veteran's claim for service connection must be 
denied.  Should there be evidence of chronic 
pseudofolliculitis barbae in the future, the veteran may 
always request that his claim be reopened. 

Conclusion

In making the above determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant favorable 
decisions on any of the service connection issues. 


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

